Citation Nr: 1403411	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial compensable evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty from July 2001 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction currently resides with the Pittsburgh, Pennsylvania RO.

In August 2011, the Board remanded the claims for additional development of the evidence.

The issue of entitlement to an initial compensable evaluation for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record demonstrates that the Veteran does not have a currently diagnosed low back disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, the Board finds that all notification and development action needed to arrive at a decision with respect to the claim for service connection for a low back disability has been accomplished. 

In this respect, the Board notes that the Veteran participated in VA's Benefits Delivery At Discharge Program that assists service members at participating military bases with development of VA disability compensation claims prior to their discharge from active military service. Of record is an acknowledgement, signed by the Veteran in May 2006, that he had been notified of the evidence or information that VA needs to substantiate his claim, what evidence VA was responsible for getting, and what information and evidence the Veteran was responsible for providing to VA.  He also acknowledged that he had the opportunity to identify any information or evidence that VA should use to decide his claim, and that he would be given a medical examination for the purpose of substantiating his claim.  The Veteran also indicated that he had no other information or evidence to submit in support of his claim. The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following notification by VA.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and VA examination reports. 

Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case was previously remanded in August 2011 for the Veteran to receive a VA spine examination and for an opinion to be obtained.  The Veteran underwent the requested VA examination and an opinion with adequate rationale was obtained. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran has alleged that he first started experiencing low back pain during service and that his back has continued to bother him ever since. 

The service treatment records show that in March 2005, the Veteran was treated for a low back muscle strain and was referred for physical therapy.  Thereafter, a May 2006 VA QTC examination conducted while he was still on active duty determined that his biomechanical low back pain had resolved with no residual pain.  

In response, the Veteran submitted written lay contentions that he has had continuity of symptoms since the injury.  Also of record are private chiropractic and physical therapy records showing treatment for low back pain from 2007 to 2011.  

In light of the Veteran's reports of ongoing back pain since service, the Board remanded the claim for further VA examination and opinion.

Pursuant to the Board's August 2011 remand directives, the Veteran underwent a VA spine examination in September 2011.  The detailed examination report included a review of the medical records, a history obtained from the Veteran and physical examination of the lumbar spine, to include x-rays of the spine taken at the examination.  There was full range of motion of the spine with no objective evidence of pain.  There was no midline tenderness.  There was no paraspinal tenderness on the left.  At one point, the examiner palpated the parapsinal muscles on the right lumbar spine and the Veteran reported that he did not have any pain.  At a later point in the exam, when the examiner palpated these muscles, the Veteran indicated that he did have pain.  He did not have any guarding.  There was no abnormal gait, abnormal spine contour, abnormal musculature of the back, or evidence of ankylosis.  Neurologic examination was normal.  There was no functional loss with use of the spine.  There was no intervertebral disk syndrome.  

The diagnosis was lumbar paraspinal muscle spasm.  With regard to the x-rays, the examiner noted that the radiologist documented some questionable narrowing of the L5-S1 disk space.  The examiner did not see this.  The examiner also did not see any associated findings such as the presence of osteophytes.  Curvature of the spine was noted to be normal.  The examiner concluded that the Veteran did not have a chronic back disability.  The examiner did not see any evidence of arthritis that had become manifest to a compensable degree within one year of service.  The examiner noted that the there was no significant radiographic evidence of degenerative disease or neurologic findings on this exam.  The only thing that was found was some paraspinal muscle tenderness, which was inconsistent.  The examiner felt that there was no evidence to indicate that the Veteran had any back disability related to his active duty service or that he has a current chronic back disability.    

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board finds that the competent and probative evidence of record supports a finding that the Veteran does not currently suffer from a low back disability and, therefore absent the presence of a current disability, service connection cannot be granted.  In support of this conclusion is the September 2011 examination report, which, after complete physical examination of the Veteran with x-rays taken, failed to show any objective evidence of a chronic low back disability other than lumbar paraspinal muscle spasm.  Moreover, while the Veteran was treated for lumbar strain during service, a low back disability was not demonstrated at the time of the May 2006 VA examination that was conducted prior to service discharge.  Also, while private chiropractic and physical therapy records document treatment for low back pain, those records do not show any diagnosis of a chronic back disability.  Accordingly, the Board finds that the competent, probative, and persuasive evidence of record does not demonstrate the existence of a current low back disability.  

The Board notes that the Veteran is competent to state that he suffers from low back pain.  However, pain is not analogous to disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Absent a diagnosis of a low back disability, service connection cannot be established.  Congress has specifically limited entitlement to service- connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In addition, the Board notes that the Veteran has contended on his own behalf that he has a low back disability that is related to service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board finds that the diagnosis and etiology of a back disability is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disability and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contention regarding the occurrence of and current disability are outweighed by the medical evidence of record. 

The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a back disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disability is denied.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the August 2011 remand, the Board instructed the RO/AMC to schedule the Veteran for a VA examination to determine the nature and severity of his headache disability.  Specifically, the Board requested that the examiner comment as to whether the Veteran's headache symptoms result in prostrating attacks, to include the frequency, duration and severity of such attacks. 

Although the Veteran was afforded a September 2011 VA neurological examination in which the Veteran described his symptoms to the examiner, the examiner did not comment as to whether the severity of these symptoms resulted in headaches with characteristic prostrating attacks averaging one in two months, once a month or were frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Such description with the above language is necessary to properly evaluate the Veteran's service-connected migraine headaches under the rating criteria.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, VA must provide an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Hence, the Board finds that the claims file should be returned to the September 2011 VA examiner who performed the VA neurologic examination for an addendum.  




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the claims file, along with a copy of this REMAND, to the examiner who conducted the September 2011 VA neurological examination for findings in an addendum as requested below.  Taking into account the observations made in the examination, along with all the medical evidence of record, the examiner should respond specifically to each of the following questions:

(a) Does the Veteran have prostrating attacks that are characteristic of migraines?

(b) If the Veteran has prostrating attacks that are charactertistic of migraines, what is the frequency of such attacks?  (i.e. Doe the frequency average to once per month, or once every 2 months over the last several months or are they less frequent?)

(c) If such attacks are deemed very frequent (more than once a month) and completely prostrating and prolonged, the Veteran should indicate whether these attacks are productive of severe economic adaptability.

If the prior examiner is unavailable, or is unable to provide the requested information without examining the Veteran, the RO should arrange for the Veteran to undergo VA neurological examination, by an examiner with the appropriate expertise, to obtain answers to the questions posed above.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report). 

The examiner should set forth all examination findings, along with the rationale for the conclusions reached, in a printed (typewritten) report. 

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claim on appeal in light of all pertinent evidence and legal authority. 

3.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


